DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-7 is the inclusion of the limitation of a liquid ejecting head that includes a plurality of individual flow channels has an outlet flow channel coupled to a second common liquid chamber extending in an in-plane direction and a coupling flow channel extending from one side to the other side toward a coupling port coupled to the outlet flow channel, the outlet flow channel has an outlet portion facing the in-plane direction that liquid flows into the second common liquid chamber, the second common liquid chamber has an introduction flow channel coupled to the outlet portion through which fluid flows in the in-plane direction, and a flow channel forming substrate has a partition wall  between two outlet flow channels adjacent to each other which partitions the outlet flow channel.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 8 is the inclusion of the limitation of a liquid ejecting apparatus that includes a liquid ejecting head that includes a plurality of individual flow channels has an outlet flow channel coupled to a second common liquid chamber extending in an in-plane direction and a coupling flow channel extending from one side to the other side toward a coupling port coupled to the outlet flow channel, the outlet flow channel has an outlet portion facing the in-plane direction that liquid flows into the second common liquid chamber, the second common liquid chamber has an introduction flow channel coupled to the outlet portion through which fluid flows in the in-plane direction, and a flow channel forming substrate has a partition wall  between two outlet flow channels adjacent to each other which partitions the outlet flow channel.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. (8,757,782) to Watanabe et al. (hereinafter Watanabe et al.).
Regarding Claim 1, Watanabe et al. teaches a liquid ejecting head (3, Fig. 1) comprising: a nozzle plate (22 Fig. 3) provided with a nozzle (27, Fig. 3) for ejecting a liquid [Column 5 line 1 – Column 6 line 11]; a flow channel forming substrate (21, Fig. 3) which is stacked on the nozzle plate (22) and has a plurality of individual flow channels (34, Fig. 3) each including a pressure chamber (31, Fig. 3) communicating with the nozzle (27) and arranged in an arrangement direction that is one of in-plane directions of the nozzle plate (22) [Column 5 line 62 – Column 6 line 33], a first common liquid chamber (32, Fig. 3) coupled to the plurality of individual flow channels (34), and a second common liquid chamber (32) coupled to the plurality of individual flow channels (34) and coupled to the first common liquid chamber (32) via the plurality of individual flow channels (34) [Column 6 line 4-33]; and a pressure generating element (14, Fig. 3) that causes a pressure change in the liquid in the pressure chamber (31, Fig. 3), wherein in a vertical direction perpendicular to an in-plane direction of the nozzle plate (22), when a side of the flow channel forming substrate (21) with respect to the nozzle plate (22) is set as one side and a side of the nozzle plate (22) with respect to the flow channel forming substrate (21) is set as another side [Column 5 line 54 - Column 6 line 3].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.